Citation Nr: 1119694	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-38 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and A.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to May 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection and a 30 percent evaluation for PTSD, effective August 15, 2003. The Veteran commenced an appeal of the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In August 2010, a hearing was held before a Decision Review Officer (DRO). Thereafter, in March 2011, the Veteran and A.A., a private clinical therapist, provided testimony during a Travel Board hearing at the San Antonio, Texas RO before the undersigned Veterans Law Judge (VLJ). Transcripts of both proceedings are of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the VLJ and DRO noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits. In addition, the VLJ and DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                  § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings.            By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record.


FINDINGS OF FACT

1. From the August 15, 2003 effective date of service connection up until March 1, 2011, the Veteran's PTSD involved no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Since March 2, 2011, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial evaluation higher than 30 percent for PTSD, from August 15, 2003 through March 1, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a           50 percent evaluation for PTSD since March 2, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for increased rating stems from disagreement with the initial rating assigned at the time of the original grant of service connection, and no further notice addressing the downstream disability rating requirement is necessary. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA outpatient treatment records, and records pertaining to the receipt of Social Security Administration (SSA) disability benefits. The RO has also arranged for him to undergo a VA Compensation and Pension examination. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).               In support of his claim, the Veteran has provided several personal statements.          He has testified at Travel Board and DRO hearings. There is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the record as it stands includes sufficient competent evidence to decide           the claim. Under these circumstances, no further action is necessary to assist               the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.             § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.
Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability              (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Outpatient treatment records from VA medical facilities include the report of a  May 2004 intake evaluation at a PTSD clinic by a VA psychiatrist. The Veteran described significant re-experiencing symptoms concerning events from service, including intrusive thoughts, nightmares of combat themes and trauma. He also reported feelings of detachment from others, and experiencing anger and social isolation. He referred to outbursts, difficulty concentrating, hypervigilance and exaggerated startle response. There was no history of prior psychiatric treatment for PTSD symptoms. On a mental status examination, the Veteran was cooperative but psychomotor activity was mildly increased, and speech was slightly pressured.       The Veteran reported his mood was euthymic. Affect was consistent with mood, increased in intensity, with good range and no lability. The Veteran was alert and well-oriented. Memory and concentration were intact. No cognitive deficits were noted. Thoughts were coherent, goal-directed, and somewhat paranoid, but with no fixed delusions or bizarre thinking. The Veteran denied any auditory or visual hallucinations. There were no suicidal or homicidal ideations, intent or plan and no history of the same. Insight and judgment were fair. The diagnosis was of PTSD, chronic, moderate; and alcohol dependence in full remission. A Global Assessment of Functioning (GAF) score was assigned of 51. An August 2004 follow-up psychiatric evaluation indicated an overall assessment of PTSD, chronic, moderate. As to objective symptomatology shown, the Veteran was well-groomed, had good eye contact, and had speech of normal rate and tone. He was alert and fully oriented. Mood was euthymic. Affect was appropriate. Thought content was organized, coherent, and goal-directed. There was no suicidal ideation, homicidal ideation, or hallucinations or delusions. 

Subsequently, a May 2005 report of VA PTSD group therapy sessions notes that  the Veteran described some difficulty with anger management, his mood appeared depressed, and affect appeared blunted, while mental status was oriented, speech was of normal rate and logical, and appearance was well-groomed. The counselor's assessment was PTSD, chronic and severe. A GAF score was found of 54. From another group therapy report dated later that month, this time the Veteran's mood was euthymic, affect was appropriate for discussion, and all other findings remained the same. The assessment was PTSD, severe, and the GAF was of 55. On a June 2005 group therapy report, the Veteran was again indicated as having euthymic mood and appropriate affect. 

Then in April 2007, the Veteran underwent a VA individualized psychiatric assessment. He was noted to have experienced mood cycles in which at times he was very energetic with decreased need for sleep (four to five hours), elevated mood, increased talkativeness, and racing thoughts at times, usually followed by lows when he had little energy and slept for long periods of time. Psychotropic medication had helped alleviate the mood swings. Objectively, the Veteran appeared moderately anxious but not significantly depressed, though he said he was feeling depressed. He smiled frequently, with speech mildly pressured. He said he had thoughts of harming himself and others at times, but would not act on them. There was no evidence of hallucinations or delusions. Thoughts were goal-directed. Insight and judgment were good. The assessment was PTSD, and possible bipolar disorder. When seen again in July 2007, the Veteran appeared moderately anxious and depressed. There was no evidence of elation, pressured speech, suicidal ideation, hallucinations or delusions. The assessment was PTSD and bipolar disorder not otherwise specified (NOS). On evaluation again in November 2007,  the Veteran appeared mildly anxious but not significantly depressed, and his mood slightly expansive but not elated. The assessment was PTSD and bipolar disorder, NOS, improving. There were additional periodic VA psychiatric treatment sessions, including in September 2009 an evaluation in which the Veteran did not appear significantly anxious or depressed, though he reported feeling down at times.               A GAF score was assigned of 57. 

The Veteran underwent a March 2010 VA Compensation and Pension examination by a psychiatrist. He then reported as to symptomatology getting angry at times and avoiding news about current events, and occasionally getting nightmares but sleeping seven hours at night overall. Appetite and energy were fine, level of interest in daily activities was fine. Concentration was fair. There were no severe panic attacks. He had some periods of depressed mood, but not every day. He had pressured speech. He sometimes had crying spells. He denied suicidal thoughts, and denied racing thoughts, distractibility, elevated mood, and reckless behavior.         The Veteran further stated that he socialized well and had friends, and would go to Alcoholics Anonymous meetings. There was no history of suicide attempts, or of violence and/or assaultiveness. He once had a problem with alcohol abuse but quit drinking in 1987. 

On objective examination, the Veteran appeared clean and neatly groomed. Psychomotor activity was unremarkable, and speech was rapid and loud.                 His attitude was cooperative, friendly, relaxed, and attentive. Affect was normal, and mood was good. Attention was intact, and orientation was good. Thought process involved an overabundance of ideas, but unremarkable thought content, and no delusions or hallucinations. Judgment and insight were present. There was no sleep impairment. There was no inappropriate behavior. The Veteran could interpret proverbs appropriately. There was no obsessive or ritualistic behavior. There       were no suicidal or homicidal thoughts present. The extent of impulse control was good. There were no episodes of violence. There was the ability to maintain minimum personal hygiene, and no problems existed with activities of daily living. Memory was normal, as to remote, recent, and immediate memory. The Veteran manifested PTSD symptoms of recurrent and intrusive distressing recollections and dreams of in-service events; efforts to avoid thoughts, feelings, or conversations associated with the trauma; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and exaggerated startle response.         The VA examiner described these symptoms as chronic, but also as mild in severity, noting that there were several days out of the month that the Veteran     had no symptoms. The examiner further observed that the Veteran had episodes of anger and depression, but no apparent social impairments. 

The diagnosis rendered was of PTSD, chronic, mild; and bipolar disorder NOS.      The GAF score assigned was around 62 for bipolar disorder, but PTSD symptoms were considered so mild as to correspond to a separate GAF of 67 for PTSD.        The VA examiner further commented that he did not observe any severe impairment in functioning. Rather, the Veteran was pleasant and socialized and      did activities. The Veteran claimed he could not work due to PTSD, but the VA examiner did not concur with that statement, noting that the Veteran had episodes of depression and anger but that were believed to be due to bipolar disorder and not PTSD. According to the examiner, PTSD was not causing any severe impairment other than mild periods of stress where the Veteran got angry and depressed when he remembered in-service events. It did seem that bipolar disorder could be leading to anger and depressive symptoms as well; it was difficult to determine if anger and depression was from PTSD versus bipolar disorder. The prognosis for improvement was considered good. The VA examiner further clarified there was not total occupational and social impairment due to PTSD. The examiner considered each of the categories for assignment of a rating for service-connected psychiatric disability under 38 C.F.R. § 4.130, and indicated that the Veteran's PTSD symptoms were controlled by continuous medication. 

Additional VA outpatient records reflect that during a June 2010 psychiatric consult, the Veteran reportedly was "feeling good." Mental status exam did reveal in part that he appeared mildly anxious and depressed. In October 2010 on a routine general health evaluation, the Veteran reported that he had mild depression due to PTSD, but that medication was effective in treating it. 

Records from the Social Security Administration indicate that the Veteran was deemed disabled by that agency effective June 1, 2005, due to the primary diagnosis of PTSD, and secondary diagnosis of diabetes mellitus. 

A Travel Board hearing was held in March 2011. The Veteran then testified as to having experienced an ongoing cycle of social isolation and self-pity that he stated interfered with his ability to earn a living. He had been sober for more than            20 years and no longer had any problem involving alcohol abuse. He further described some sleeping difficulties and nightmares, with getting about six hours of sleep per night, and instances in which he would lose his temper such as when driving. Thereafter, A.A., a private clinical counselor treating the Veteran provided testimony. He stated that the Veteran had episodes in which his anger escalated to rage, and his behavior was at times "fear-based" in general, being hypervigilant, and paranoid, sometimes "dangerously antisocial." It was considered that                  the Veteran isolated when felt like he had been rejected, and did not want to be around people, and reached the point of being "dangerously antisocial" at which        he might hurt himself, although they together had a contract that the Veteran would call before he hurt himself. A.A. further indicated the Veteran had exaggerated startle response, intrusive recollections of in-service events, nightmares, and intense distress at mention of precipitating events from service. The clinical therapist noted that sometimes the Veteran appeared to be fine, but that many of his symptoms due to PTSD were cyclical and worse at certain times of the year. The counselor further described some memory problems, panic attacks, and generalized anxiety. 

August 15, 2003 to March 1, 2011

From the Board's consideration of the evidentiary record from the August 15, 2003 grant of service connection for PTSD, up until March 1, 2011, there is no competent basis upon which to assign an evaluation in excess of 30 percent for service-connected psychiatric disability. The Board reaches this determination following due application of the rating criteria, under which pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 the next higher 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity. Reviewing the evidence, the portrayal of service-connected disability through several years preceding a 2010 VA Compensation and Pension examination is characterized by        a history of VA outpatient treatment and evaluation, demonstrating a level of disability that waxed and waned in severity, though ultimately never attaining the degree of symptomatology commensurate with a higher disability evaluation.  When initially seen at a VA facility in May 2004, this represented likely the most pronounced indication of the Veteran's PTSD-related manifestations. According to the Veteran's report, there were feelings of detachment from others, anger, and social isolation. He described the presence of hypervigilance and exaggerated startle response. However, even at this evaluation, the Veteran reported a euthymic mood, with consistent affect. There were no cognitive deficits, and thought content was generally normal. Insight and judgment were present. Consequently, while some disturbances of mood were reported to exist, the actual objective findings were out of keeping with difficulties of this type. Indeed, a psychiatric follow-up consult in August 2004 reflected again that mood was euthymic, and affect appropriate, indicating that this observation was not an isolated finding. 

Further review of VA outpatient history demonstrates that on PTSD group therapy session of May 2005 the Veteran's mood now appeared depressed, and affect blunted, with other objective findings normal. Here again, however, within a few weeks of aforesaid evaluation, the Veteran's mood was again noted to return to a euthymic state. When in April 2007 the Veteran resumed individual psychiatric treatment sessions, at first he was found to have some loss of sleep, racing thoughts, and moderately anxious mood. Yet by November 2007, this was downgraded to "mildly anxious but not significantly depressed," and indeed his condition appeared to have largely stabilized two years later on evaluation in September 2009.       What may be fairly gleaned from the foregoing outpatient history is that the Veteran never developed a consistent pattern of mood disturbance that would reasonably meet the criteria under Diagnostic Code 9411 for what constitutes a 50 percent rating. Nor is there any other manifestation of service-connected disability demonstrated during this time period that would likely meet any criterion specified for entitlement to the next higher 50 percent rating. Likewise, while one or more of the relevant treatment providers considered the Veteran's level of disability as "chronic" and "severe," this determination cannot be viewed as dispositive in light of what the actual documented symptomatology shows. See 38 C.F.R. § 4.126(a) (the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the examination).

The preceding medical evaluation history notwithstanding, what is ultimately dispositive of the Veteran's increased rating claim for the initial timeframe under adjudicative consideration is the March 2010 VA psychiatric exam, since portraying a relatively limited depiction of the extent of psychiatric symptomatology. Such findings are noted therein as good mood, normal affect, normal thought content, good impulse control, and lack of sleep impairment. While the Veteran had several symptoms consistent with a PTSD diagnosis including intrusive recollections, avoidance of stimuli, and irritability, the VA examiner noted these were mild and relatively infrequent. Moreover, the VA examiner emphasized the Veteran did not have any severe impairment in functioning, had an active social life, appeared to be capable of working considering the impact of his PTSD, and was experiencing            at most periods of mild stress involving anger and depression when remembering in-service events. PTSD symptoms were deemed controlled by continuous medication. Overall, the VA examination presents a disability picture indicative of mild impairment, with no concrete manifestation directly correlative to a higher disability evaluation. 

In addition to what the evidence directly shows above, the Board has considered the conspicuous lack of evidentiary showing of many of the characteristic symptoms of a 50 percent disability rating under Diagnostic Code 9411, including an absence of flattened affect; speech abnormalities; frequent panic attacks; difficulty understanding complex commands; memory impairment; impaired judgment; disturbances of motivation and mood (apart from the limited difficulties previously mentioned); and difficulty in maintaining effective work and social relationships. See 38 C.F.R. § 4.130, General Rating Formula for mental disorders. 

The Board's evaluation of the assigned GAF scores in this case also is not inconsistent with the existing 30 percent disability rating. Upon an initial May 2004 VA psychiatric assessment the GAF found was of 51, and other VA outpatient findings were of a GAF in the low- to mid-50s. On VA examination, meanwhile, PTSD symptoms (when distinguished from bipolar disorder) were considered so mild as to warrant a GAF score of 67. According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A 61 to 70 scale score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. The Board ascribes greater probative weight to the GAF score of 67 assigned on VA examination,  given that it reflects by far the most thorough, detailed, and longitudinal study of  the severity of service-connected psychiatric disability, and moreover accounts for the specific severity of PTSD as distinguished from the Veteran's existing bipolar disorder which other assessments do not accomplish. 

The fact that the Veteran has determined to be totally disabled by the Social Security Administration for purpose of receipt of benefits from that agency has been considered here, but is by no means dispositive in the instant claim before VA. The applicable rating criteria for VA means is inherently different from that utilized for SSA purposes, and for the foregoing reasons the VA criteria for a higher rating has not been satisfied. More importantly, the SSA's decision is not binding upon VA in any way. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).
Thus, the evidence in its entirety does not support the assignment of any greater evaluation than 30 percent for the time period from August 15, 2003 through        May 1, 2011.

March 2, 2001 to the Present 

The Board has carefully considered the testimony offered at the March 2011 hearing, with attention to the statements given from A.A., the private counselor who treated the Veteran. As a qualified mental health treatment professional, this individual is competent to offer a probative opinion as to the specific symptoms and severity therein of the Veteran's PTSD condition. Through his testimony, there was direct allusion to "fear-based" symptoms of hypervigilance and paranoia, sometimes bordering on "dangerously antisocial" where there was an unspecified risk of self-harm. By the treatment provider's account, there was concommittant social isolation. This was in addition to memory problems, panic attacks and generalized anxiety. 

The Board is satisfied based on the foregoing that there is a plausible likelihood that disturbances of a motivation and mood, an inherent component of the criteria for a 50 percent rating, has been fulfilled. In this regard, there were some earlier VA outpatient records that made reference in passing to instances of paranoia. Likewise, the opining private counselor has had a more than 20 year history of treating            the Veteran. There is notably some evidence to the contrary, given the March 2010 VA examination report indicating generally mild or minimal PTSD symptomatology. That notwithstanding, there is the countervailing evidence based on the above hearing testimony from a qualified mental health provider. Under such circumstances, VA must resolve any reasonable doubt in favor of the Veteran as to pertinent symptomatology. See 38 C.F.R. § 4.3. That is precisely what the Board does here, in finding that the diagnostic criteria for a 50 percent rating are sufficiently met. 

Hence, a 50 percent schedular rating for PTSD is warranted from May 2, 2011 onwards.            

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. In the view of the March 2010 VA examiner, the Veteran's remained employable notwithstanding the service-connected psychiatric impairment. The Veteran's PTSD condition also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,          9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for PTSD prior to March 2, 2011, but granting a higher rating of 50 percent since then.        This determination takes into full account the potential availability of any        "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent any greater level of compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski,            1 Vet. App. 49, 55 (1990).     








ORDER

An initial evaluation higher than 30 percent for PTSD from August 15, 2003 to March 1, 2011 is denied. 

A 50 percent evaluation for PTSD from March 2, 2011 onwards is granted, subject to the law and regulations governing the payment of VA compensation benefits. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


